WENTWORTH, Judge,
concurring.
I agree that the work search evidence does not in this case establish a causal connection between wage loss and injury, but would note that benefits are not precluded simply because the period of wage loss occurred after a layoff unrelated to the compensable injury. In this case claimant had been a seasonal worker for 16 years, and the record evidence on the claim shows only a period of seasonal unemployment in the same pattern previously established. Work search under these circumstances, however adequate and unsuccessful, would not, standing alone, establish prima facie that her injury effected a change in her employment status entitling her to wage loss benefits. Cf., Lasher Milling Co. v. Brown, 427 So.2d 1034 (Fla. 1st DCA 1983); Regency Inn v. Johnson, 422 So.2d 870 (Fla. 1st DCA 1982).